The information in this pricing supplement is not complete and may be changed. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. Subject to completion dated June 10, 2010. PRELIMINARY PRICING SUPPLEMENT NO. 520 dated [], 2010 to Prospectus Supplement and Prospectus dated February 4, 2010 relating to the Eksportfinans ASA U.S. Medium-Term Note Program Filed pursuant to Rule 424(b)(2) Registration Statement No. 333-164694 EKSPORTFINANS ASA Enhanced Growth Securities with Upside Participation to a Cap & Fixed Percentage Buffered Downside Linked to the S&P 500 ® Index due January 3, 2014 This document is a pricing supplement. This pricing supplement provides specific pricing information in connection with this issuance of securities. Prospective investors should read this pricing supplement together with the prospectus supplement and prospectus dated February 4, 2010 for a description of the specific terms and conditions of the particular issuance of securities. This pricing supplement amends and supersedes the accompanying prospectus supplement and prospectus to the extent that the information provided in this pricing supplement is different from the terms set forth in the prospectus supplement or the prospectus. Issuer: Eksportfinans ASA Agent: Wells Fargo Securities, LLC. The agent may make sales through its affiliates or selling agents. Principal Amount: Each security will have a principal amount of $1,000.00. Each security will be offered at an original public offering price of $1,000.00. Stated Maturity Date: January 3, 2014. If the calculation day is postponed, then the stated maturity date of the securities will be postponed by an equal number of business days. Interest: We will not pay you interest during the term of the securities. Index: The return on the securities is linked to the performance of the S&P 500 ® Index, which we refer to as the Index. Redemption Amount: The redemption amount, which you receive at the stated maturity, for each security you own, will depend upon the change in the level of the Index based on the ending level relative to the starting level (calculated as described in this pricing supplement). If the ending level is greater than the starting level, the redemption amount per security will equal the lesser of (i) the original offering price plus an amount equal to the product of (A) the original offering price per security, (B) the percentage increase in the level of the Index and (C) the participation rate and (ii) the capped value, which is expected to be between 130.00% and 140.00% per security and which will result in an expected maximum redemption amount per security of $1,300.00 to $1,400.00. The actual capped value will be determined on the pricing date. If the ending level is less than or equal to the starting level but greater than or equal to the threshold level, the redemption amount per security will equal the original offering price per security. If the ending level is less than the threshold level, the redemption amount per security will equal the original offering price per security of $1,000.00 minus an amount equal to the product of (i) the original offering price per security and (ii) the decline of the Index in excess of the threshold level. Threshold Level: [], which is 85.00% of the starting level (to be determined on the pricing date). Participation Rate: 125.00% Listing: The securities will not be listed or displayed on any securities exchange or any electronic communications network. Pricing Date: June [], 2010 Issue Date: July [], 2010 CUSIP Number: For a detailed description of the terms of the securities, see Summary Information beginning on page P-1 and Specific Terms of the Securities beginning on page P-17. Defined terms used in this cover page are defined in Specific Terms of the Securities. (Continued on following page) Wells Fargo Securities The date of this preliminary pricing supplement is June 10, 2010 Investing in the securities involves risks. See Risk Factors beginning on page P-10. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this pricing supplement or the accompanying prospectus supplement and prospectus. Any representation to the contrary is a criminal offense. Per Security Total Maximum Public Offering Price $1,000.00 [] Maximum Underwriting Discount and Commission $25.00 [] Maximum Proceeds to Eksportfinans ASA $975.00 [] (1) In addition to the underwriting discount and commission, the public offering price specified above includes structuring and development costs. If the securities were priced today, the underwriting discount and commission and structuring and development costs would total approximately $47.50 per $1,000.00 principal amount of the securities. The actual underwriting discount and commission and the structuring and development costs will be set forth in the final pricing supplement when the final terms of the securities are determined. In no event will the underwriting discount and commission and structuring and development costs exceed $55.00 per $1,000.00 principal amount of the securities. See Use of Proceeds and Hedging and Supplemental Plan of Distribution in this preliminary pricing supplement for further information regarding how we may hedge our obligations under the securities. Capitalized terms used in this pricing supplement without definition have the meanings given to them in the accompanying prospectus supplement and prospectus. SUMMARY INFORMATION This summary includes questions and answers that highlight selected information from this pricing supplement and the accompanying prospectus supplement and prospectus to help you understand the Enhanced Growth Securities with Upside Participation to a Cap & Fixed Percentage Buffered Downside Linked to the S&P ® Index due January 3, 2014 (the securities ). You should carefully read this pricing supplement and the accompanying prospectus supplement and prospectus to fully understand the terms of the securities, the S&P 500 ® Index, which we refer to as the Index , and the tax and other considerations that are important to you in making a decision about whether to invest in the securities. You should carefully review the section Risk Factors in this pricing supplement and the accompanying prospectus supplement and prospectus, which highlight certain risks associated with an investment in the securities, to determine whether an investment in the securities is appropriate for you. Unless otherwise mentioned or unless the context requires otherwise, all references in this pricing supplement to Eksportfinans, we, us and our or similar references mean Eksportfinans ASA and its subsidiaries. What are the securities? The securities offered by this pricing supplement will be issued by Eksportfinans and will mature on January 3, 2014. The return on the securities will be linked to the performance of the Index. The securities will bear no interest and no other payments will be made until maturity. As discussed in the accompanying prospectus, the securities are debt securities and are part of a series of debt securities entitled Medium-Term Notes that Eksportfinans may issue from time to time. The securities will rank equally with all other unsecured and unsubordinated debt of Eksportfinans. For more details, see Specific Terms of the Securities beginning on page P-17. Each security will have a principal amount of $1,000.00. Each security will be offered at an original public offering price of $1,000.00. You may transfer only whole securities. Eksportfinans will issue the securities in the form of a global certificate, which will be held by The Depository Trust Company, also known as DTC, or its nominee. Direct and indirect participants in DTC will record your ownership of the securities. Are the securities principal protected? No, the securities do not guarantee any return of principal at maturity. If the ending level is less than the threshold level, the amount you will receive at maturity will be equal to the original offering price of $1,000.00 per security minus an amount equal to the product of (i) the original offering price per security and (ii) the decline of the Index in excess of the threshold level, and will be less than the principal amount of the securities. Accordingly, if the level of the Index declines in this manner, you will lose up to 85.00% of your principal. What will I receive upon maturity of the securities? At maturity, for each security you own, you will receive a cash payment equal to the redemption amount. The redemption amount to which you will be entitled depends on the percentage change in the level of the Index calculated based on the ending level (as defined below) relative to the starting level (as defined below). P-1 The redemption amount for each security will be determined by the calculation agent as described below: If the ending level is greater than the starting level, the lesser of: (i) the original offering price per security plus: [ original offering price per security × [ (ending level  starting level) starting level ] × participation rate]; and (ii) the capped value, currently expected to be between 130.00% and 140.00% per security, which will result in a maximum redemption amount per security of $1,300.00 to $1,400.00. The actual capped value will be determined on the pricing date. If the ending level is less than or equal to the starting level but greater than or equal to the threshold level, the redemption amount per security will equal the original offering price per security of $1,000.00. If the ending level is less than the threshold level, the redemption amount per security will equal: original offering price per security  [ original offering price per security × (threshold level  ending level) starting level ] If the ending level is less than the threshold level, the amount you will receive at maturity will be less than the principal amount of the securities. If the ending level is zero, the redemption amount will be 15.00% of the principal amount of the securities. The threshold level is [], which is 85.00% of the starting level, which will be determined on the pricing date. The starting level is [], the closing level of the Index on the pricing date. The ending level will be determined by the calculation agent and will be the closing level of the Index on the calculation day. The participation rate is 125.00%. The capped value is currently expected to be 130.00% to 140.00% of the original offering price of $1,000.00 per security (to be determined on the pricing date). The calculation day is December 26, 2013. However, if that day occurs on a day that is not a trading day or on which the calculation agent has determined that a market disruption event (as defined under Specific Terms of the SecuritiesMarket Disruption Event below) has occurred or is continuing, then the calculation day will be postponed until the next succeeding trading day on which the calculation agent determines that a market disruption event does not occur or is not continuing; provided that in no event will the calculation day be postponed by more than five business days. If the calculation day is postponed, then the stated maturity date of the securities will be postponed by an equal number of business days. The closing level on any trading day will equal the official closing level of the Index or any successor index (as defined under Specific Terms of the Securities  Discontinuation of/Adjustments to the Index below) published by the index sponsor at the regular weekday close of trading on that trading day. In certain circumstances, the closing level will be based on the alternate calculation of the Index described under Specific Terms of the Securities  Discontinuation of/Adjustments to the Index below. P-2 A trading day means any day on which each exchange and related exchange is scheduled to be open for its respective regular trading sessions. You should understand that the opportunity to benefit from the possible increase in the level of the Index through an investment in the securities is limited because the amount that you receive at maturity will never exceed the capped value currently expected to be between 130.00% and 140.00% of the principal amount of the securities. However, if the ending level is less than the threshold level, the amount you will receive at maturity will be less than the principal amount of the securities. Accordingly, if the level of the Index decreases in this manner, you will lose up to 85.00% of your principal. Hypothetical Examples Set forth below are four hypothetical examples of the calculation of the redemption amount. For purposes these examples we have assumed the following: Hypothetical starting level: 1,102.83 Hypothetical capped value: $1,350.00 Hypothetical threshold level: 937.41 Example 1 The hypothetical ending level is 70.00% of the hypothetical starting level: Hypothetical ending level: 771.98 Redemption amount (per security) $1,000.00  [ $1,000.00 × (937.41  771.98) 1,102.83 ] $850.00 Since the hypothetical ending level is less than the hypothetical threshold level, the amount you will receive at maturity will be equal to the original offering price of $1,000.00 per security minus an amount equal to the product of (i) the original offering price per security and (ii) the decline of the Index in excess of the threshold level, and you would lose some of your principal. Although the Index declined by 30.00% from the hypothetical starting level to the hypothetical ending level, your total cash payment at maturity would be $850.00 per security, representing a 15.00% loss of the principal amount of your securities. Example 2 The hypothetical ending level is 90.00% of the hypothetical starting level: Hypothetical ending level: 992.55 Redemption amount (per security) $1,000.00 Since the hypothetical ending level is less than the starting level but greater than the threshold level, the redemption amount per security will equal the principal amount of $1,000.00. P-3 Example 3The hypothetical ending level is 110.00% of the hypothetical starting level: Hypothetical ending level: 1,213.11 Redemption amount (per security) $1,000.00 + [$1,000.00 × ( 1,213.11  1,102.83 1,102.83 ) × 125.00%] $125.00 Since the hypothetical ending level is greater than the hypothetical starting level, you would receive the original offering price of $1,000.00 per security plus $1,000.00 times the amount of the percentage change in the level of the Index times the participation rate of 125.00%, subject to the hypothetical capped value of $1,350.00. Since the redemption amount in this example is less than the hypothetical capped value, your total cash payment at maturity would be $1,125.00 per security, representing a 12.50% return above the principal amount of your securities. Example 4 The hypothetical ending level is 130.00% of the hypothetical starting level: Hypothetical ending level: 1,433.68 Redemption amount (per security) $1,000.00 + [$1,000.00 × ( 1,433.68  1,102.83 1,102.83 ) × 125.00%] $375.00 Redemption amount (per security) $1,000.00 + $375.00 $1,375.00; > $1,350.00 Since the hypothetical ending level is greater than the hypothetical starting level, you would receive the original offering price of $1,000.00 per security plus $1,000.00 times the amount of the percentage change in the level of the Index times the participation rate of 125.00%, subject to the hypothetical capped value of $1,350.00. Although the calculation of the redemption amount without taking into account the capped value would generate a result of $1,375.00 per security, your redemption amount would be limited to $1,350.00 per security, representing a 35.00% total return, because the payment on the securities at maturity may not exceed the capped value. The actual capped value will be determined on the pricing date. In addition to limiting your return on the securities, the capped value limits the positive effect of the participation rate. If the ending level is greater than the starting level, you will participate in the performance of the Index at a rate of 125.00% up to a certain point. However, the participation rate only has a positive effect for ending levels that are not greater than 128.00% of the starting level (assuming a capped value of 135.00% or $1,350.00 per $1,000.00 note, the midpoint of the specified range for the capped value) and the participation rate will not have a positive effect for any ending level greater than 128.00% of the starting level since your return on the securities will be limited to the capped value. Hypothetical Returns The following table illustrates, for the hypothetical starting level and a range of hypothetical ending levels: the hypothetical redemption amount per security; the hypothetical percentage change from the hypothetical starting level to the hypothetical ending level; the hypothetical total pre-tax rate of return to beneficial owners of the securities; and the hypothetical pre-tax annualized rate of return. P-4 The figures below are for purposes of illustration only. The actual redemption amount will depend on the actual ending level as determined by the calculation agent as described in this pricing supplement. Hypothetical ending level Hypothetical redemption amount payable at stated maturity per $1,000.00 Hypothetical percentage change from the hypothetical starting level to the hypothetical ending level Hypothetical pre-tax total rate of return on the securities Hypothetical pre-tax annualized rate of return 0.00 $150.00 -100.00% -85.00% -47.40% 55.14 $200.00 -95.00% -80.00% -41.01% 110.28 $250.00 -90.00% -75.00% -35.87% 165.42 $300.00 -85.00% -70.00% -31.55% 220.57 $350.00 -80.00% -65.00% -27.80% 275.71 $400.00 -75.00% -60.00% -24.49% 330.85 $450.00 -70.00% -55.00% -21.52% 385.99 $500.00 -65.00% -50.00% -18.82% 441.13 $550.00 -60.00% -45.00% -16.34% 496.27 $600.00 -55.00% -40.00% -14.05% 551.42 $650.00 -50.00% -35.00% -11.91% 606.56 $700.00 -45.00% -30.00% -9.92% 661.70 $750.00 -40.00% -25.00% -8.04% 716.84 $800.00 -35.00% -20.00% -6.26% 771.98 $850.00 -30.00% -15.00% -4.58% 827.12 $900.00 -25.00% -10.00% -2.98% 882.26 $1,000.00 -20.00% -5.00% -1.46% 937.41 (3) $1,000.00 -15.00% 0.00% 0.00% 992.55 $1,000.00 -10.00% 0.00% 0.00% 1047.69 $1,000.00 -5.00% 0.00% 0.00% 1102.83 (4) $1,000.00 0.00% 0.00% 0.00% 1157.97 $1,062.50 5.00% 6.25% 1.74% 1213.11 $1,125.00 10.00% 12.50% 3.39% 1268.25 $1,187.50 15.00% 18.75% 4.96% 1323.40 $1,250.00 20.00% 25.00% 6.47% 1378.54 $1,312.50 25.00% 31.25% 7.91% 1433.68 $1,350.00 30.00% 35.00% 8.74% 1488.82 $1,350.00 35.00% 35.00% 8.74% 1543.96 $1,350.00 40.00% 35.00% 8.74% 1599.10 $1,350.00 45.00% 35.00% 8.74% 1654.25 $1,350.00 50.00% 35.00% 8.74% 1709.39 $1,350.00 55.00% 35.00% 8.74% 1764.53 $1,350.00 60.00% 35.00% 8.74% 1819.67 $1,350.00 65.00% 35.00% 8.74% 1874.81 $1,350.00 70.00% 35.00% 8.74% (1) Assumes a capped value of $1,350.00. The actual capped value will be determined on the trade date. (2) The annualized rates of return are calculated on a semi-annual bond equivalent basis. (3) This is the hypothetical threshold level. (4) This is the hypothetical starting level. P-5 Hypothetical Payout Profile The following profile is based on a hypothetical capped value of 135.00% or $1,350.00 per $1,000.00 security (the midpoint of the specified range for the capped value), a participation rate of 125.00% and a threshold level equal to 85.00% of the starting level. This graph has been prepared for purposes of illustration only. Your actual return will depend on the actual ending level and the term of your investment. Who should or should not consider an investment in the securities? We have designed the securities for investors who: seek exposure to the upside performance of the Index and desire to enhance any increase in the Index, in each case subject to the capped value, and want to protect 15.00% of the original public offering price of the securities by: participating 125.00% in any increase in the ending level over the starting level, subject to the capped value; and protecting against any decline in the Index, as long as the ending level has not declined by more than 15.00% from the starting level; P-6 understand that if any decline in the ending level is more than 15.00% of the starting level, they will receive less, and possibly significantly less, than the original offering price of the securities; do not seek current income; and are willing to hold the securities until maturity. The securities are not designed for, and may not be a suitable investment for, investors who: seek a liquid investment or are unable or unwilling to hold the securities to maturity; expect the level of the Index to decrease more than 15.00% from its starting level; seek full exposure to the upside performance of the Index; seek full principal protection for their investment; seek exposure to the Index but are unwilling to accept the risk/return trade-offs inherent in the payment at stated maturity for the securities; or prefer the lower risk of fixed income investments with comparable maturities issued by companies with comparable credit ratings. What will I receive if I sell the securities prior to maturity? The value of the securities prior to stated maturity will be affected by supply and demand of the securities, the level of the Index at that time, interest rates at that time and a number of other factors, some of which are interrelated in complex ways. The effect of any one factor may be offset or magnified by the effect of another factor. A change in a specific factor could have the following impacts on the value of the securities, assuming all other conditions remain constant. When we refer to the value of your note, we mean the value that you could receive for your note if you are able to sell it in the open market before the stated maturity date. Index Performance. The value of the securities prior to maturity will depend substantially on the level of the Index. The price at which you will be able to sell the securities before stated maturity may be at a discount, which could be substantial, from their original offering price, if the level of the Index at such time is less than, equal to or not sufficiently above its starting level. Capped Value. The value of the securities prior to the stated maturity date will be affected by the capped value as we do not anticipate that the securities will trade in the secondary market above the capped value. Interest Rates. The value of the securities may be affected by changes in the interest rates in the U.S. markets. Volatility Of The Index. Volatility is the term used to describe the size and frequency of market fluctuations. The value of the securities may be affected if the volatility of the Index changes. Time Remaining To Maturity. The value of the securities may be affected by the time remaining to maturity. As a result of a time premium, the securities may have a value above that which would be expected based on the level of interest rates and the performance of the securities included in the Index and the level of the Index at such time the longer the time remaining to maturity. A time premium results from expectations concerning the level of the Index during the period prior to maturity of the securities. As the time remaining to the maturity of the securities decreases, this time premium will likely decrease and, depending on the level of the Index at such time relative to the starting level, may adversely affect the value of the securities. P-7 Dividend Yields On Securities Included In The Index. The value of the securities may be affected by the dividend yields on securities included in the Index. In general, higher dividend yields will reduce the time premium of the securities and, conversely, lower dividend yields will increase the time premium of the securities. You should understand that the impact of one of the factors specified above, such as a change in interest rates, may offset some or all of any change in the value of the securities attributable to another factor, such as a change in the level of the Index. In general, assuming all relevant factors are held constant, we expect that the effect on the value of the securities of a given change in most of the factors listed above will be less if it occurs later than if it occurs earlier in the term of the securities. One exception is that one or more significant decreases in the level of the Index, whenever those decreases occur, may significantly decrease the value of the securities. Who publishes the Index and what does the Index measure? The S&P 500 ® Index (the Index ) includes a representative sample of 500 leading companies in leading industries of the U.S. economy and it is published by Standard & Poor's Financial Services LLC ( Standard & Poor's or S&P , or the Index Sponsor ). The Index is intended to provide an indication of the pattern of common stock price movement. Standard & Poor's has recently begun calculating the level of the Index using a full float-adjusted formula. By using the full float-adjusted formula, the Index reflects only those shares that are available to investors, not all of a company's outstanding shares. The Index is determined, calculated and maintained by the Index Sponsor without regard to the securities. You should be aware that an investment in the securities does not entitle you to any ownership interest in the common stocks of the companies included in the Index. For a detailed discussion of the Index, see S&P 500 ® Index beginning on page P-23. How has the Index performed historically? You can find a table with the high, low and closing levels of the Index during each calendar quarter from calendar year 2004 to the present in the section entitled S&P 500 ® Index  Historical Closing Levels of the Index in this pricing supplement. We obtained the historical information from Bloomberg Financial Markets without independent verification. You should not take the past performance of the Index as an indication of how the Index will perform in the future. What about taxes? The treatment of the securities for United States Federal income tax purposes is uncertain. We and, by purchasing a security, you agree, in the absence of a change in law, an administrative determination or a judicial ruling to the contrary, to characterize the securities for all tax purposes as pre-paid derivative contracts linked to the value of the Index. Under this characterization of the securities, you generally should recognize capital gain or loss upon the sale or maturity of your securities in an amount equal to the difference between the amount you receive at such time and the amount you paid for the securities. P-8 For further discussion, see Supplemental Tax Considerations below and Taxation in the United States in the accompanying prospectus supplement and prospectus. Will the securities be listed on a stock exchange? The securities will not be listed or displayed on any securities exchange or any electronic communications network. There can be no assurance that a liquid trading market will develop for the securities. Accordingly, if you sell your securities prior to maturity, you may have to sell them at a substantial loss. You should review the section entitled Risk Factors  There may not be an active trading market for the securities in this pricing supplement. Are there any risks associated with my investment? Yes, an investment in the securities is subject to significant risks, including the risk of loss of your principal. We urge you to read the detailed explanation of risks in Risk Factors beginning on page P-10. P-9 RISK FACTORS An investment in the securities is subject to the risks described below, as well as the risks described under Risk Factors  Risks related to index linked notes or notes linked to certain assets in the accompanying prospectus supplement. Your securities are a riskier investment than ordinary debt securities. Also, your securities are not equivalent to investing directly in the component common stocks, i.e., the common stocks underlying the Index to which your securities are linked. You should carefully consider whether the securities are suited to your particular circumstances. Your investment may result in a loss We will not repay you a fixed amount of principal on the securities on the stated maturity date. The redemption amount on the securities will depend on the direction of and percentage change in the level of the Index based on the ending level relative to the starting level as determined on the calculation day prior to the stated maturity date. Because the level of the Index is subject to market fluctuations, the redemption amount you receive may be more or less than the original offering price of the securities. If the ending level is less than the threshold level, the redemption amount will be reduced by an amount equal to the decline in the level of the Index in excess of the threshold level (expressed as a percentage of the starting level). As a result, you may receive less, and possibly significantly less, than the original offering price per security even if the level of the Index is greater than or equal to the threshold level at certain points during the term of the securities. Your yield may be lower than the yield on a standard debt security of comparable maturity The yield that you will receive on your securities, which could be negative, may be less than the return you could earn on other investments. Even if the ending level is greater than the starting level, the amount you receive at stated maturity may only be slightly greater than the original offering price, and your yield may be less than the yield you would earn if you bought a traditional interest-bearing debt security of Eksportfinans or another issuer with a similar credit rating with the same stated maturity date. Your investment may not reflect the full opportunity cost to you when you take into account factors that affect the time value of money. Unlike traditional interest-bearing debt securities, the securities do not guarantee the return of all of the principal amount on the stated maturity date. Your return is limited by a capped value and may not reflect the return of owning the common stocks underlying the Index Your return on the securities will be subject to the capped value, currently expected to be between 130.00% and 140.00% of the original offering price of the securities, which will be determined on the pricing date. As a result, the opportunity to participate in the possible increases in the level of the Index through an investment in the securities will be limited because the redemption amount will not exceed the capped value, which will result in a maximum redemption amount per security of $1,300.00 to $1,400.00. The securities are subject to the credit risk of Eksportfinans The securities are our obligations and are not, either directly or indirectly, an obligation of any third party, and any amounts payable under the securities are subject to our creditworthiness. As a result, our actual and perceived creditworthiness may affect the value of the securities and, in the event we were to default on our obligations, you may not receive any amounts owed to you under the terms of the securities. P-10 No periodic interest will be paid on the securities No periodic payments of interest will be made on the securities. However, because it is possible that the securities may be classified as contingent payment debt instruments rather than a pre-paid derivative contract, you may be required to accrue interest income over the term of your securities. The inclusion of the underwriting discount and commission and the structuring and development costs in the original offering price of the securities and certain hedging costs are likely to adversely affect the price at which you can sell your securities Assuming no change in market conditions or any other relevant factors, the price, if any, at which you may be able to sell the securities will likely be lower than the original offering price. The original offering price includes, and any secondary market price quoted to you is likely to exclude, the underwriting discount and commission paid in connection with the initial distribution and the structuring and development costs. In addition, any such price is also likely to reflect dealer discounts, mark-ups and other transaction costs, such as a discount to account for costs associated with establishing or unwinding any related hedge transaction. We expect such costs will include the projected profit that our hedge counterparty expects to realize in consideration for assuming the risks inherent in hedging our obligations under the securities. The price at which Wells Fargo Securities, LLC or any other potential buyer may be willing to buy your securities will also be affected by the capped value and by the market and other conditions discussed in the next risk factor. The value of the securities prior to stated maturity will be affected by numerous factors, some of which are related in complex ways The value of the securities prior to stated maturity will be affected by supply and demand of the securities, the level of the Index at that time, interest rates at that time and a number of other factors, some of which are interrelated in complex ways. The effect of any one factor may be offset or magnified by the effect of another factor. A change in a specific factor could have the following impacts on the value of the securities, assuming all other conditions remain constant. When we refer to the value of your securities, we mean the value that you could receive for your securities if you are able to sell them in the open market before the stated maturity date. Index Performance. The value of the securities prior to maturity will depend substantially on the level of the Index. The price at which you will be able to sell the securities before stated maturity may be at a discount, which could be substantial, from their original offering price, if the level of the Index at such time is less than, equal to or not sufficiently above its starting level. Capped Value. The value of the securities prior to the stated maturity date will be affected by the capped value as we do not anticipate that the securities will trade in the secondary market above the capped value. Interest Rates. The value of the securities may be affected by changes in the interest rates in the U.S. markets. Volatility Of the Index. Volatility is the term used to describe the size and frequency of market fluctuations. The value of the securities may be affected if the volatility of the Index changes. P-11 Time Remaining To Maturity. The value of the securities may be affected by the time remaining to maturity. As a result of a time premium, the securities may have a value above that which would be expected based on the level of interest rates and the performance of the securities included in the Index and the level of the Index at such time the longer the time remaining to maturity. A time premium results from expectations concerning the level of the Index during the period prior to maturity of the securities. As the time remaining to the maturity of the securities decreases, this time premium will likely decrease and, depending on the level of the Index at such time relative to the starting level, may adversely affect the value of the securities. Dividend Yields On Securities Included In the Index. The value of the securities may be affected by the dividend yields on securities included in the Index. In general, higher dividend yields will reduce the time premium of the securities and, conversely, lower dividend yields will increase the time premium of the securities. Events Involving The Companies Included In the Index. General economic conditions and earnings results of the companies whose stocks are included in the Index and real or anticipated changes in those conditions or results may affect the value of the securities. Additionally, as a result of a merger or acquisition, one or more of the stocks in the Index may be replaced with a surviving or acquiring entitys securities. The surviving or acquiring entitys securities may not have the same characteristics as the stock originally included in the Index. Our Credit Ratings, Financial Condition And Results Of Operation. Actual or anticipated changes in our credit ratings, financial condition or results of operation may affect the value of the securities. However, because the return on the securities is dependent upon factors in addition to our ability to pay our obligations under the securities, such as the level of the Index, an improvement in our credit ratings, financial condition or results of operation will not reduce the other investment risks related to the securities. You should understand that the impact of one of the factors specified above, such as a change in interest rates, may offset some or all of any change in the value of the securities attributable to another factor, such as a change in the level of the Index. In general, assuming all relevant factors are held constant, we expect that the effect on the value of the securities of a given change in most of the factors listed above will be less if it occurs later than if it occurs earlier in the term of the securities. One exception is that one or more significant decreases in the level of the Index, whenever those decreases occur, may significantly decrease the value of the securities. We do not expect a trading market for the securities to develop The securities will not be listed or displayed on any securities exchange or any automated quotation system. Although Wells Fargo Securities, LLC and its broker-dealer affiliates may purchase the securities from holders, they are not obligated to do so and are not required to and do not intend to make a market for the securities. There can be no assurance that a secondary market will develop for the securities. Because we do not expect that any market makers will participate in a secondary market for the securities, the price at which you may be able to sell your securities is likely to depend on the price, if any, at which Wells Fargo Securities, LLC or its broker-dealer affiliates are willing to buy your securities. If a secondary market does exist, it may be limited. Accordingly, there may be a limited number of buyers if you decide to sell your securities prior to stated maturity. This may affect the price you receive upon such sale. Consequently, you should be willing to hold the securities to stated maturity. P-12 Your return on the securities could be less than if you owned securities included in the Index Your return on the securities will not reflect the return you would realize if you actually owned and held the securities included in the Index for a similar period and received the dividends and other payments paid on those securities. This is because the redemption amount payable at stated maturity will be determined by reference to the ending level of the Index, which will be calculated by reference to the prices of the securities in the Index without taking into consideration the value of dividends and other payments paid on those securities. In addition, the redemption amount will not be greater than the capped value. Historical levels of the Index should not be taken as an indication of the future performance of the Index during the term of the securities The trading prices of the securities included in the Index will determine the redemption amount payable at maturity to you. As a result, it is impossible to predict whether the ending level of the Index will fall or rise compared to its starting level. Trading prices of the securities included in the Index will be influenced by complex and interrelated political, economic, financial and other factors that can affect the markets in which those securities are traded and the values of those securities themselves. Changes that affect the Index may affect the value of the securities and the amount you will receive at stated maturity The policies of the Index Sponsor concerning the calculation of the Index and the addition, deletion or substitution of securities comprising the Index and the manner in which the Index Sponsor takes account of certain changes affecting such securities may affect the level of the Index and, therefore, may affect the value of the securities and the redemption amount payable at stated maturity. The Index Sponsor may discontinue or suspend calculation or dissemination of the Index or materially alter the methodology by which it calculates the Index. Any such actions could affect the value of the securities. We cannot control the actions by any of the companies whose securities are included in the Index Actions by any company whose securities are included in the Index may have an adverse effect on the price of its security and thereby the ending level and the value of the securities. We are not affiliated with any of the companies whose securities are included in the Index. These companies are not involved in the offering of the securities and have no obligations with respect to the securities, including any obligation to take our or your interests into consideration for any reason.
